FILED
                            NOT FOR PUBLICATION                             JUN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 10-10205
                                                      10-10206
               Plaintiff - Appellee,
                                                 D.C. No. 3:09-cr-08113-JAT
  v.                                                      3:05-cr-00175-JAT

LEO LEON EDWARDS,                                MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Leo Leon Edwards appeals from the lifetime term of supervised release

imposed following his guilty-plea conviction for failure to register as a convicted

sex offender, in violation of 18 U.S.C. § 2250(a). We have jurisdiction under 28

U.S.C. § 1291, and we dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Edwards contends that the district court abused its discretion and failed to

explain adequately the imposition of a lifetime term supervised release. The valid

and enforceable appeal waiver precludes our review of these contentions. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      DISMISSED.




                                          2                                    10-10205